*275ORDER
The Disciplinary Review Board having filed a report with the Court, recommending that CHARLES F. MARTONE of NEWARK, who was admitted to the bar of this State in 1973, be publicly reprimanded for violating RPC 1.3 (lack of diligence), RPC 1.4 (failure to communicate), RPC 1.1(b) (pattern of neglect), RPC 1.1(a) (gross neglect) and RPC 8.1(b) (failure to cooperate with ethics authorities), and good cause appearing;
It is ORDERED that the report and recommendation of the Disciplinary Review Board are adopted and CHARLES F. MAR-TONE is hereby publicly reprimanded; and it is further
ORDERED that should respondent return to the private practice of law, that practice shall be under the supervision of a proctor satisfactory to the Office of Attorney Ethics, until the further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent shall reimburse the Ethics Financial Committee for appropriate administrative costs incurred in the prosecution of this matter.